Per Curiam:
The act of June 13th, 1836, expressly enacts that “ every illegitimate child shall be deemed to be settled in the place where the mother was legally settled at the time of the birth of such child.” The act of April 27th, 1855, only confers upon illegitimate children the capacity to take or inherit real and personal estate from their mother. But none of the other rights of legitimate children are conferred upon them. It follows that *478their settlement does not follow the settlement of the mother ■when she changes her settlement. The settlement of them both remains until they acquire a new settlement of their own.
Order affirmed.